Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“determining a location of the internal combustion engine;
determining an operational status of the internal combustion engine at the location; and
automatically changing the operational status of the internal combustion engine in response to the location to reduce or stop carbon monoxide emissions” in claim 1;
“an electronic controller configured to determine a location of the internal combustion
engine, determine an operational status of the internal combustion engine at the location, and
automatically change the operational status of the internal combustion engine in response to the location to reduce or stop carbon monoxide emissions” in claim 18; and
“a vehicle including an internal combustion engine and a controller configured to determine a location of the vehicle, determine an operational status of the internal combustion engine at the location, and automatically change the operational status of the internal combustion engine in response to the location to reduce or stop carbon monoxide emissions” in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747